DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 9, 12, 16, 17 and 19 are objected to because:
Claim 7, lines 1-2, “a motive force” should be –the motive force-.
Claim 7, line 3, “a motive force” should be –the motive force-.
Claim 9, line 3, “the gap space” lacks antecedent basis.
Claim 12, lines 1-2, “a motive force” should be –the motive force-.
Claim 12, line 3, “optionally” renders the claim unclear, leaving the scope of the claim unascertainable.
Claim 12, line 4, “a motive force” should be –the motive force-.
Claim 16, line 1, phrase, “moving primary contacts” is unclear, because claim only identify a fixed contact and a movable contact.
Claim 17, line 4, “main contacts” lacks antecedent basis.
Claim 19, line 1, “an opening operation” should be –the opening operation-.
Claim 19, line 4, phrase, “the fixed movable contact” is unclear, seems to be a typographical error.
Claim 19, line 5, phrase, “any motive force” is unclear, because phrase tends to indicate there should be a plurality of motive forces.
Claim 19, line 6, “its” renders the claim unclear, leaving the scope of the claim unascertainable.
Claim 19, line 7, “its” renders the claim unclear, leaving the scope of the claim unascertainable.
Claim 19, line 7, “a vacuum chamber” should be –the vacuum chamber-.

Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed disconnect switch, comprising, a housing, a first actuator coupled to a movable main contact; and a second actuator coupled to the housing, where the second actuator is configured to apply a motive force to the housing that is in a direction opposing a motive force applied by the first actuator to the movable main contact.
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed method of providing a vacuum interrupter disconnect switch, where the disconnect switch further comprises first and second drive actuators; and actuating the first drive actuator to apply a motive force to the movable contact in a first opening direction before or concurrently with actuating the second drive actuator to apply a motive force to the disconnect switch in an opposing second opening direction during an opening operation to define a separation gap between the fixed and movable contacts.
The prior art, either alone or in combination, can be reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the first, second actuators, and the vacuum housing.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sugiyama et al, Heberlein et al, Jennings, Crouch et al, Matsui et al and Kanaya et al are examples of disconnect switches comprising vacuum housings coupled to first actuators and second actuators, similar to the present invention.
Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833